                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

UNITED STATES OF AMERICA,

                             Plaintiff,

       v.                                        Case No. 18-MJ-00143-LMC

JAMES SAMUELS,

                             Defendant.

                              MOTION FOR CONTINUANCE

       Comes now the United States of America, by and through its undersigned counsel, and

moves this Court for a continuance of the Detention Hearing for defendant James Samuels,

pursuant to 18 U.S.C. § 3142(f). A continuance of three days is requested.

                                                    Respectfully submitted,

                                                    Timothy A. Garrison
                                                    United States Attorney

                                               By /s/Bradley K. Kavanaugh

                                                    Bradley K. Kavanaugh
                                                    Assistant United States Attorney
                                                    Narcotics & Violent Crimes Unit
                                                    Charles Evans Whittaker Courthouse
                                                    400 East Ninth Street, Suite 5510
                                                    Kansas City, Missouri 64106
                                                    Telephone: (816) 426-3122




            Case 4:18-cr-00309-GAF Document 6 Filed 10/05/18 Page 1 of 2
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on October 5,
2018, to the CM-ECF system of the United States District Court for the Western District of
Missouri, and a copy of the foregoing will be hand-delivered to the defendant at his first
appearance before a judicial officer.


                                                   /s/Bradley K. Kavanaugh
                                                   Bradley K. Kavanaugh
                                                   Assistant United States Attorney




                                               2




          Case 4:18-cr-00309-GAF Document 6 Filed 10/05/18 Page 2 of 2
